The Court

reversed the judgment, on the ground that the record did not show at what time the offence was committed; nor against what law, whether the act of 1851 or the Revised Code of 1853.
In a specially delegated jurisdiction and a proceeding under a penal law, the record must show every thing requisite to bring the case within the jurisdiction, and the offence within the law. That is not done in this case. The charge for which the defendant was arrested, is indeed no offence at all. Neither had the magistrate found him guilty of any offence, unless it be by inference, from having heard “ the allegations and proofs of the parties.”
Judgment reversed.